department of the treasury internal_revenue_service washington d c date number info release date index number xxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxxx dear xxxxxxxxxxxxxxxx i apologize for the delay in responding to your letter dated date on behalf of your constituent xxxxxxxxxxxxxx xxxxxxxx has requested an investigation into the political activities of the xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx he maintains the xxxxx’s tax-exempt status should be revoked because it participated in political activities which are prohibited under sec_501 of the internal_revenue_code the code for charitable organizations to be recognized as exempt from federal_income_tax under sec_501 of the code an organization must be organized and operated exclusively for charitable purposes an organization is not operated exclusively for charitable purposes if it participates in political campaign activities which include making oral statements for or against any political_candidate for elective office for example in christian echoes national ministry inc v united_states the court revoked the organization’s tax-exempt status because it used its broadcasts to attack candidates and incumbents it considered too liberal an absolute prohibition exists against engaging in these activities we forwarded xxxxxxxxxx information to our exempt_organizations examination programs review office for appropriate action we appreciate xxxxxxxx advising us of a tax-exempt organization’s possible violation of the code the code includes taxpayer privacy provisions which were enacted by the congress to protect the privacy of tax returns and tax_return information of all taxpayers we cannot disclose what action if any the irs may take using the information xxxxxxxx provided i can tell you however we maintain an ongoing examination program to ensure tax- exempt_organizations meet the legal requirements for tax exemption and comply with the tax laws when an examination shows an organization is not complying with the tax laws we take appropriate action if xxxxxxxx has more information about this matter he can send it to eo examination programs review t eo e pr internal_revenue_service commerce street dallas tx i appreciate your bringing this matter to our attention if you have any questions please call xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx of this office at xxxxxxxxxxxxxx sincerely s by tom miller steven t miller director exempt_organizations
